Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoqin Jin on June 10, 2022.

In the claims:

Claims 1 and 7 are amended as follows:
In line 1 before the “,”, --in a mammal-- is added.
In line 2, before “mammal”, “a” is replaced with –said--.

Claims 15 and 17 are deleted.

Claims 21 through 23 are added as follows:

21. (New) The method of claim 1, wherein the disulfide bond-linked trimeric TRAIL fusion protein comprises the amino acid sequence set forth in SEQ ID NO: 1.

22. (New) The method of claim 7, wherein the disulfide bond-linked trimeric TRAIL fusion protein comprises the amino acid sequence set forth in SEQ ID NO: 2.

23. (New) The method of claim 7, wherein the disulfide bond-linked trimeric TRAIL fusion protein comprises the amino acid sequence set forth in SEQ ID NO: 1.


Information Disclosure Statement
	As indicated in the Office action mailed 4/4/2022, Reference DE 10122140 A1 was not considered because no translation was provided.  Applicant submitted a translation in response on 06/03/2022, but failed to provide a new IDS listing the foreign reference. In the interest of compact prosecution, the translation has been considered and the document made of record on the attached PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646